EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, STEPHEN J. WALDER, JR., on 03/05/2021.

The application has been amended as follows: 

1.	(Currently amended) A method, in a data processing system comprising at least one processor and at least one memory, for integrating a legacy static data storage system with an event based data storage system, the method comprising:
enabling an integration feature that initiates integration of the legacy static data storage system with the event based data storage system;
generating, by catch-up logic of the data processing system, for pre-existing legacy data stored in the legacy static data storage system, catch-up events, wherein each catch-up event of the catch-up events corresponds to a portion of the pre-existing 
generating, by a trigger processor of the data processing system, at approximately a same time that the catch-up events are generated, one or more triggered events in response to one or more database triggers of the event based data storage system being activated;
executing a deployment operation, in a source computing device comprising the legacy static data storage system, that generates an event log data structure in the source computing device and an entity type table data structure in the source computing device, wherein the entity type table data structure the pre-existing legacy data in the legacy static data storage system, a corresponding entry having a catch-up semaphore indicating whether or not a catch-up event has been generated for the 
storing both the catch-up events and the one or more triggered events in the event log data structure in response to the generation of the catch-up events and the generation of the one or more triggered events;
processing in parallel, by an event log monitor of an event processor in the data processing system, the catch-up events in the event log data structure and sending the processed catch-up events to the event based data storage system; and
processing in a sequential order, by the event log monitor, the one or more triggered events after all catch-up events in the event log data structure have been processed, and sending the processed one or more triggered events to the event based data storage system, wherein the sequential order is processed based on triggered event sequence identifiers assigned to the one or more triggered events.

2.	(Canceled) 

3.	(Previously presented) The method of claim 1, wherein the deployment operation modifies one or more pre-existing legacy static entity tables to include an event identifier field, and wherein the deployment operation extends entries of the one or more pre-existing legacy static entity tables of the legacy static data storage system to include, in each entry, an event identifier, in the event identifier field, corresponding to at least one of a catch-up event or a triggered event associated with a corresponding portion of data associated with the entry.

4.	(Previously presented) The method of claim 1, wherein generating, for pre-existing legacy data stored in the legacy static data storage system, catch-up events for integrating the legacy data in the event based data storage system comprises: 

generating a catch-up event for entries for which the corresponding catch-up semaphore does not identify the entry as having a previously generated catch-up event and not generating a catch-up event for entries for which the corresponding catch-up semaphore identifies the entry as having a previously generated catch-up event.

5.	(Original) The method of claim 1, wherein generating catch-up events for integrating the legacy data in the event based data storage system comprises assigning, to each catch-up event, a unique catch-up sequence identifier, and wherein generating one or more triggered events in response to one or more database triggers of the event based data storage system being activated comprises assigning, to each triggered event, a unique triggered event sequence identifier, wherein the unique catch-up sequence identifiers do not overlap the unique triggered event sequence identifier.  

6.	(Original) The method of claim 5, wherein the catch-up events are processed by the event log monitor regardless of sequential order of the catch-up sequence identifiers of the catch-up events.

7.	(Previously presented) The method of claim 6, wherein the triggered events are processed by the event log monitor in strict sequential order of the triggered event sequence identifiers of the triggered events.

8.	(Original) The method of claim 1, wherein the event log monitor comprises a plurality of catch-up event threads, wherein the plurality of catch-up event threads process catch-up events as they are added to the event log data structure to send corresponding event messages to a destination computing system hosting the event based data storage system.



10.	(Previously presented) The method of claim 1, wherein the catch-up logic posts a catch-up complete event to the event log data structure in response to all of the portions of pre-existing legacy static data in the legacy static data storage having corresponding catch-up events generated for the portions of pre-existing legacy static data, and wherein the event log monitor initiates processing the one or more triggered events in response to encountering the catch-up complete event in the event log data structure but suppresses processing of the one or more triggered events, by the event log monitor, prior to encountering the catch-up complete event in the event log data structure.

11.	(Currently amended) A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed in a data processing system, causes the data processing system to:  
enable an integration feature that initiates integration of a legacy static data storage system with an event based data storage system;
generate, by catch-up logic of the data processing system, for pre-existing legacy data stored in the legacy static data storage system, catch-up events , wherein each catch-up event of the catch-up events corresponds to a portion of the pre-existing 

execute a deployment operation, in a source computing device comprising the legacy static data storage system, that generates an event log data structure in the source computing device and an entity type table data structure in the source computing device, wherein the entity type table data structure comprises, for each portion of the pre-existing legacy data in the legacy static data storage system, a corresponding entry having a catch-up semaphore indicating whether or not a catch-up event has been generated for the 
store both the catch-up events and the one or more triggered events in an event log data structure in response to the generation of the catch-up events and the generation of the one or more triggered events;
process in parallel, by an event log monitor of an event processor in the data processing system, the catch-up events in the event log data structure and sending the processed catch-up events to the event based data storage system; and
process in a sequential order, by the event log monitor, the one or more triggered events after all catch-up events in the event log data structure have been processed, and sending the processed one or more triggered events to the event based data storage system, wherein the sequential order is processed based on triggered event sequence identifiers assigned to the one or more triggered events.

12.	(Canceled) 

13.	(Previously presented) The computer program product of claim 11, wherein the deployment operation modifies one or more pre-existing legacy static entity tables to include an event identifier field, and wherein the deployment operation extends entries of the one or more pre-existing legacy static entity tables of the legacy static data storage system to include, in each entry, an event identifier, in 

14.	(Previously presented) The computer program product of claim 11, wherein the computer readable program further causes the data processing system to generate, for pre-existing legacy data stored in the legacy static data storage system, catch-up events for integrating the legacy data in the event based data storage system at least by: 
analyzing the entity type table data storage to identify entries for which a corresponding catch-up semaphore does not identify the entry as having a previously generated catch-up event; and
generating a catch-up event for entries for which the corresponding catch-up semaphore does not identify the entry as having a previously generated catch-up event and not generating a catch-up event for entries for which the corresponding catch-up semaphore identifies the entry as having a previously generated catch-up event.

15.	(Original) The computer program product of claim 11, wherein the computer readable program further causes the data processing system to generate catch-up events for integrating the legacy data in the event based data storage system at least by assigning, to each catch-up event, a unique catch-up sequence identifier, and wherein the computer readable program further causes the data processing system to generate one or more triggered events in response to one or more database triggers of the event based data storage system being activated at least by assigning, to each triggered event, a unique triggered event sequence identifier, wherein the unique catch-up sequence identifiers do not overlap the unique triggered event sequence identifier.  

16.	(Original) The computer program product of claim 15, wherein the catch-up events are processed by the event log monitor regardless of sequential order of the catch-up sequence identifiers of the catch-up events.

17.	(Previously presented) The computer program product of claim 16, wherein the triggered events are processed by the event log monitor in strict sequential order of the triggered event sequence identifiers of the triggered events.

18.	(Original) The computer program product of claim 11, wherein the event log monitor comprises a plurality of catch-up event threads, wherein the plurality of catch-up event threads process catch-up events as they are added to the event log data structure to send corresponding event messages to a destination computing system hosting the event based data storage system.

19.	(Original) The computer program product of claim 11, wherein the event log monitor comprises a plurality of triggered event threads, each triggered event thread being associated with a different entity type of entities in the legacy static data storage system or added to the legacy static data storage system after enabling the integration feature, and wherein each triggered event thread enforces strict sequential ordering of triggered events targeting an associated entity type in accordance with triggered event sequence identifiers assigned to the triggered events targeting the associated entity type.

20.	(Currently amended) An apparatus comprising:
a processor; and
a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to:
enable an integration feature that initiates integration of a legacy static data storage system with an event based data storage system;
generate, by catch-up logic of the data processing system, for pre-existing legacy data stored in the legacy static data storage system, catch-up events , wherein each catch-up event of the catch-up events corresponds to a portion of the pre-existing 
generate, by a trigger processor of the data processing system, at approximately a same time that the catch-up events are generated, one or more triggered events in response to one or more database triggers of the event based data storage system being activated;
execute a deployment operation, in a source computing device comprising the legacy static data storage system, that generates an event log data structure in the source computing device and an entity type table data structure in the source computing device, wherein the entity type table data structure comprises, for each portion of the pre-existing legacy data in the legacy static data storage system, a corresponding entry having a catch-up semaphore indicating whether or not a catch-up event has been generated for the 
store both the catch-up events and the one or more triggered events in an event log data structure in response to the generation of the catch-up events and the generation of the one or more triggered events;
process in parallel, by an event log monitor of an event processor in the data processing system, the catch-up events in the event log data structure and sending the processed catch-up events to the event based data storage system; and
process in a sequential order, by the event log monitor, the one or more triggered events after all catch-up events in the event log data structure have been processed, and sending the processed one or more triggered events to the event based data storage system, wherein the sequential order is processed based on triggered event sequence identifiers assigned to the one or more triggered events.

21.	(Previously presented)  The method of claim 1, wherein the entity type table data structure contains a listing of entities whose data has been transformed into events in the event log data structure.

22.  	(Canceled)  

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate catch-up events in event log data structure are processed in parallel and triggered events are processed in sequential order after all catch-up events in the event log data structure have been processed, wherein the sequential order is processed based on triggered event sequence identifiers assigned to the one or more triggered events and sending the processed catch-up events and the processed triggered events to an event based data storage system (i.e., storing both the catch-up events and the one or more triggered events in the event log data structure in response to the generation of the catch-up events and the generation of the one or more triggered events; processing in parallel, by an event log monitor of an event processor in the data processing system, the catch-up events in the event log data structure and sending the processed catch-up events to the event based data storage system; and processing in a sequential order, by the event log monitor, the one or more triggered events after all catch-up events in the event log data structure have been processed, and sending the processed one or more triggered events to the event based data storage system, wherein the sequential order is processed based on triggered event sequence identifiers assigned to the one or more triggered events) as recited in claims 39, 47 & 53. Thus, claims 39, 47 & 53 are allowed. Dependent claims 40-46, 48-52 & 54-58 are allowed at least by virtue of their dependencies from claims 39, 47 & 53.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159


/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            March 5, 2021